743 N.W.2d 58 (2008)
Richard JAMES, Plaintiff, and
Safeco Insurance Co., Plaintiff-Appellee,
v.
STATE FARM FIRE & CASUALTY CO., Defendant/Cross-Defendant-Appellant, and
David Gasowski, Defendant/Cross-Plaintiff-Appellee, and
Mario Sylvestri and Auto Club Group Insurance Co., Defendants.
Docket No. 130460. COA No. 262805.
Supreme Court of Michigan.
January 11, 2008.
On December 5, 2007, the Court heard oral argument on the application for leave to appeal the November 8, 2005 judgment of the Court of Appeals. On order of the Court, the application is again considered. MCR 7.302(G)(1). In lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and the judgment of the St. Clair Circuit Court granting defendant-appellee Gasowski and plaintiff-appellee Safeco Insurance Company summary disposition, and we REMAND this case to the St. Clair Circuit Court for further proceedings not inconsistent with this order. The "Release and Settlement Agreement" resolving the underlying action specifically contemplated litigating the identity of the driver of the jet-ski in this case. Therefore, the circuit court erred in granting summary disposition to Gasowski and Safeco against defendant-appellant State Farm Fire & Casualty Company on collateral estoppel grounds.